Citation Nr: 0508423	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the period prior to September 13, 2003, for a 
right shoulder disability 

2.  Entitlement to a disability rating in excess of 40 
percent for the period from December 1, 2003, for a right 
shoulder disability.  

3.  Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The RO, in relevant part, denied an 
increased rating for the residuals of a fracture, right 
humerus, with limitation of motion, adhesive capsulitis, and 
rotator cuff injury (right shoulder disability).  The veteran 
timely perfected an appeal of this determination to the 
Board.  

In a November 2003 rating decision, the RO, in relevant part, 
granted a temporary total evaluation based on surgical 
treatment for the veteran's service-connected right shoulder 
disability, effective from September 13, 2003, to November 
30, 2003, and resumed the 30 percent disability rating from 
December 1, 2003.  Then, in a March 2004 rating decision, the 
RO granted a 40 percent evaluation for the right shoulder 
disability, effective December 1, 2003.  The veteran has not 
appealed for either an earlier effective date or an extension 
of the temporary total evaluation period.  Thus, the issues 
are as listed on the title page.  

The veteran was scheduled for a February 2005 Board hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).   

The issue of entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for the 
veteran's service-connected right shoulder disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  For the period prior to September 13, 2003, the veteran's 
right shoulder disability has been manifested by constant 
pain, stiffness, flare-ups, and limitation of motion of the 
right arm to midway between side and shoulder level.  

2.  For the period from December 1, 2003, the veteran's right 
shoulder disability has been manifested by impairment that 
results in chronic pain on motion and some limitation of 
motion of the arm due to pain; however, even when pain is 
considered, the veteran's right shoulder disability is not 
shown to result in functional loss consistent with or 
comparable to unfavorable ankylosis of scapulohumeral 
articulation with abduction limited to 25 degrees from the 
side, or fibrous union of the humerus, or to otherwise result 
in functional loss due to limitation of motion that warrants 
the assignment of a higher evaluation.  


CONCLUSIONS OF LAW

1.  For the period prior to September 13, 2003, resolving all 
reasonable doubt in favor of the veteran, the criteria for a 
disability rating of 40 percent but no more for a right 
shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200, 5201, 5202 (2004).

2.  For the period from December 1, 2003, the criteria for a 
disability rating in excess of 40 percent for a right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5201, 5202 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the veteran with a copy 
of the appealed March 2002 rating decision, November 2002 
Statement of the Case, November 2003 and March 2004 rating 
decisions, and June 2003 and March 2004 Supplemental 
Statements of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  Specifically, 
the documents contained the pertinent provisions of VA's 
Schedule for Rating Disabilities, including the diagnostic 
codes and associated rating criteria.  See 38 C.F.R. Pt. 4 
(2004).  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  
In addition, in a September 2003 letter, VA informed the 
veteran and his representative of the information and medical 
and lay evidence necessary to substantiate a claim for an 
increased rating.  Specifically, VA asked the veteran to 
submit current evidence showing that his disability has 
gotten worse.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the 
September 2003 letter, VA informed the veteran that VA would 
assist in obtaining relevant records and asked the veteran to 
identify sources of any relevant records, including medical 
and employment records, so that VA could request those 
records on his behalf.  VA also asked the veteran to inform 
VA of any additional information or evidence relevant to his 
claims.  Thus, the Board finds that the veteran was informed 
of the evidence he was responsible for submitting and the 
evidence VA would obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
the veteran was informed that he could submit any records in 
his possession relevant to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA exam reports, and statements made by the veteran 
in support of his claims.  In addition, VA provided the 
veteran with numerous opportunities to present for a VA exam.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the original rating decision; however, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the September 2003 letter, along with the above-mentioned 
correspondences, and subsequently re-adjudicated his claims 
in March 2004.  In addition, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements prior to the initial 
unfavorable rating decision is harmless error.  Under the 
circumstances in this case, the Board finds that the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his claims poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, supra.  

Factual Background

A February 2002 VA exam report reflects that the veteran 
suffered a fracture of the right humerus in 1970 and that he 
has had limited range of motion of the right shoulder ever 
since.  The veteran reported constant pain, flare-ups of pain 
on lying on the shoulder, interference with sleep, and 
stiffness.  The examiner noted that the veteran is right 
handed.

Physical exam did not reveal any deformity of atrophy of 
muscles and the shoulders were symmetrical in appearance.  
There was tenderness to palpation over the right shoulder 
over the lateral aspect.  The shoulder revealed active 
flexion to 105 degrees, passive flexion to 120 degrees, 
active abduction to 100 degrees, passive abduction to 120 
degrees, external rotation to 90 degrees, and internal 
rotation markedly limited to 30 degrees.  The examiner noted 
that the veteran seemed to be in pain over the last 20 
degrees of flexion and abduction, and at the end of internal 
rotation.  The examiner also noted evidence of weakened 
movement against resistance due to pain in the right 
shoulder.  The examiner further noted that it was not 
possible to comment on fatigability, as repetitive movements 
of the right shoulder could not be performed accurately.  

X-rays of the right shoulder showed deformity of the humeral 
neck and subchondral cysts.  Diagnoses were fracture of the 
right humerus with radiological evidence of humeral deformity 
and adhesive capsulitis of the right shoulder.  

An August 2002 VA consultation note reflects complaints of 
pain and restricted range of motion of the right shoulder as 
well as problems sleeping on the shoulder.  Exam of the right 
shoulder showed no muscle atrophy and the shoulder looked 
symmetrical.  There was no increased temperature, no reddish 
or other discoloration, and no fasciculations of muscles of 
the shoulder area and specifically not of the deltoid or 
trapezius muscle.  Abduction was about minus 15 degrees, and 
the veteran voiced discomfort and pain on further attempts to 
abduct.  The veteran also stated that it is painful to abduct 
against resistance.  Rotation in and out was restricted about 
20 to 25 degrees.  Flexion appeared to be restricted with 30 
to 40 degrees but the veteran voiced discomfort and the 
examiner did not force movement.  X-rays showed some loss of 
bone corresponding to tuberculum major, insertion of the 
suprascapularis tendon.  There was no other pathology.  The 
examiner stated that this might be an indication of a tear of 
the supraspinatus tendon at its insertion to the bone and 
requested an MRI.  The diagnosis was possibly old rotator 
cuff tear of the right shoulder.  

A September 2002 VA note reflects that a report of the MRI 
was not retrievable.  The examiner stated that the picture 
that he could evaluate did not show any tear of any tendon 
but that there was a set of pictures that was not sharp and 
insufficient to make a diagnosis.  The examiner concluded 
that he will wait until the report is made available.

An October 2002 VA note shows that the MRI report reflects a 
full thickness tear in the substance of the supraspinatus 
tendon at the level of the insertion at the humeral head, and 
that this is quite consistent with earlier x-ray findings.

An August 2003 VA treatment note provides the following range 
of motion findings: forward elevation to 30 degrees, 
abduction to 30 degrees, adduction to 30 degrees, internal 
rotation to 20 degrees, and external rotation to 40 degrees.

September 2003 VA medical records show that the veteran 
underwent an operation on his right shoulder on September 12, 
2003.  

A March 2004 VA exam report reflects a history of constant 
right shoulder pain with flare-ups of pain with movements.  
The veteran also reported decreased feeling in the upper part 
of the right arm anteriorly and that his arm feels weak and 
fatigues easily.  The veteran also stated that he takes 
Percocet for pain as needed.

Physical exam revealed a well-healed, flat, nontender, and 
mobile scar on the right shoulder.  The right shoulder was 
slightly lower than the left.  There was mild flattening of 
the right deltoid laterally.  There was tenderness to 
palpation over the shoulder.  The shoulder showed active and 
passive flexion to 110 degrees, active and passive abduction 
to 110 degrees, external rotation to 80 degrees, and internal 
rotation to 40 degrees.  The examiner noted that movements of 
the shoulder were performed slowly and with guarding, with 
pain on all movements of the shoulder.  There was evidence of 
weakened movement against resistance.  The examiner also 
noted that it was not possible to comment on fatigability, as 
repetitive movements of the shoulder could not be performed 
adequately due to pain.

X-rays of the right shoulder showed some postoperative 
changes of the humerus but no arthritic changes or fracture, 
and soft tissues appeared to be normal.  The diagnosis was 
arthrotomy, anterior acromioplasty and bursectomy of the 
right shoulder with residual ankylosis.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the veteran is right hand dominant 
and thus only the criteria regarding the major extremity will 
be discussed.

Under Diagnostic Code 5200, the following evaluations are 
assignable for ankylosis of scapulohumeral articulation: 
unfavorable with abduction limited to 25 degrees from the 
side, 50 percent; intermediate between favorable and 
unfavorable, 40 percent; and favorable with abduction to 60 
degrees and the ability to reach the mouth and head, 30 
percent.

Under Diagnostic Code 5201, the following evaluations are 
assignable for limitation of motion of the arm: to 25 degrees 
from side, 40 percent; and midway between side and shoulder 
level, 30 percent.  

Under Diagnostic Code 5202, the following evaluations are 
assignable for other impairment of the humerus: loss of head 
of (flail shoulder), 80 percent; nonunion of (false flail 
joint), 60 percent; fibrous union of, 50 percent; recurrent 
dislocation of at scapulohumeral joint with frequent episodes 
and guarding of all arm movements, 30 percent; and malunion 
of with marked deformity, 30 percent.

Period Prior to September 13, 2003

For the period prior to September 13, 2003, the veteran's 
right shoulder disability has been evaluated as 30 percent 
disabling under Diagnostic Code 5202.

After a careful review of the record, the Board observes that 
there is no evidence of fibrous union of the humerus, the 
criteria for the next higher rating under Diagnostic Code 
5202.  There is evidence of malunion of the humerus with 
deformity (criteria for a 30 percent rating).  Thus, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent disability rating 
under Diagnostic Code 5202.  

With respect to Diagnostic Code 5200, the Board notes that 
there is no evidence of ankylosis of scapulohumeral 
articulation; therefore, a higher rating is not warranted 
under this diagnostic code.  

Regarding Diagnostic Code 5201, the Board notes that a March 
2002 VA exam revealed active abduction to 100 degrees and an 
August 2003 VA treatment note reflects abduction to 30 
degrees.  Given the above, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 30 percent evaluation (limitation of motion of the arm to 
midway between side and shoulder level) rather than the 
criteria for a 40 percent evaluation (limitation of motion of 
the arm to 25 degrees from side).  However, given the 
evidence of record showing constant pain, stiffness, and 
flare-ups, the Board finds that an additional 10 percent is 
warranted for the veteran's right shoulder disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, supra.  

After review, the Board observes that no other diagnostic 
code provides for a higher evaluation for the veteran's right 
shoulder disability.

In sum, the Board concludes that a 40 percent evaluation is 
warranted for the veteran's right shoulder disability for the 
period prior to September 13, 2003.

Period From December 1, 2003

For the period from December 1, 2003, the veteran's right 
shoulder disability has been evaluated as 40 percent 
disabling under Diagnostic Code 5200.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the finding 
for a disability rating in excess of 40 percent for the 
veteran's right shoulder disability for the period from 
December 1, 2003.  

The Board observes that the record does not reflect 
unfavorable ankylosis of scapulohumeral articulation with 
abduction limited to 25 degrees from the side, the criteria 
for a 50 percent evaluation under Diagnostic Code 5200.  In 
this regard, the Board notes that the March 2004 VA exam 
revealed abduction to 110 degrees, which is reflective of a 
noncompensable evaluation under this diagnostic code.  Thus, 
a higher rating is not warranted under Diagnostic Code 5200.  

Likewise, the veteran's right shoulder disability does not 
warrant a higher rating under Diagnostic Code 5201 because he 
has limitation of motion of the right arm at shoulder level, 
which is reflective of only a 20 percent evaluation.  

Lastly, there is no evidence of fibrous union of the humerus 
to warrant a higher rating under Diagnostic Code 5202.  In 
this regard, the Board notes that there is no evidence of 
recurrent dislocation of the humerus at the scapulohumeral 
joint and March 2004 x-rays of the right shoulder showed some 
postoperative changes of the humerus but no arthritic changes 
or fracture normal soft tissues.  As such, the veteran's 
disability picture more nearly approximates a 20 percent 
evaluation under this diagnostic code for malunion of the 
humerus with moderate deformity.

In addition, although his right shoulder disability is 
productive of chronic pain and some functional impairment, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings, which are consistent with a 20 percent 
evaluation, a rating greater than 40 percent is not 
appropriate.  

After review, the Board observes that no other diagnostic 
code provides for a higher evaluation for the veteran's right 
shoulder disability.

In sum, the Board concludes that a disability rating in 
excess of 40 percent is not warranted for the veteran's right 
shoulder disability for the period from December 1, 2003.



ORDER

A disability rating of 40 percent for the period prior to 
September 13, 2003, for a right shoulder disability is 
granted, subject to the provisions governing the award of 
monetary benefits.

A disability rating in excess of 40 percent for the period 
from December 1, 2003, for a right shoulder disability is 
denied.


REMAND

The Board observes that the record presently contains 
evidence that indicates that the veteran's service-connected 
right shoulder disability may interfere with his employment 
and earning capacity.  In this regard, the Board observes 
that an August 2002 VA treatment note reflects that the 
veteran quit his last job because of stress, a profused right 
foot, and limited range of motion of his shoulder.  The Board 
observes that the veteran is service-connected post-traumatic 
stress disorder (PTSD).  Additionally, the veteran stated on 
his January 2003 VA Form 9 that he is not able to pursue his 
prior line of work.  In addition, in a statement received in 
July 2003, the veteran stated that he left his job due to his 
right shoulder disability and a fused right foot.  The Board 
determines that such factors affecting the veteran's 
employment status reasonably raise the issue of entitlement 
to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in connection with the appeal of an increased 
rating for his right shoulder disability.  See generally 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that 
the Board's decision will be reversed as a matter of law 
where there is plausible evidence that a claimant is eligible 
for consideration on an extra-schedular basis and the Board 
has not relied on any affirmative evidence to the contrary); 
see also VAOPGCPREC 6-96, slip op. at 15, 61 Fed. Reg. 66749 
(1996); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Because of the development required below, which addresses 
the veteran's contentions under 38 C.F.R. § 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter in the first instance, a remand is 
warranted in the present case.  VAOPGCPREC 6- 96, slip op. at 
16 (citing Bernard v. Brown, 4 Vet. App. 384, 390-91 (1993) 
(when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an extra-schedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-
connected right shoulder disability, the 
RO should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Among other 
things, the letter should explain what, 
if any, information and medical and lay 
evidence not previously provided to VA is 
necessary to substantiate a claim for an 
extra-schedular rating.  The letter 
should indicate which portion of the 
evidence, if any, is to be provided by 
the veteran and which portion, if any, VA 
will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should obtain any relevant 
employment records regarding absences or 
job performance.

3.  Thereafter, the RO should schedule 
the veteran for a VA exam to determine 
the effect of his service-connected right 
shoulder disability on his ability to 
work.  The veteran's claims file, to 
include a copy of this Remand, should be 
made available to and reviewed by the 
examiner.  The exam report should reflect 
that such review was accomplished.  Any 
indicated tests should be performed and 
all findings should be reported in 
detail.  The examiner is asked to provide 
a specific opinion as to the interference 
with employability attributable to the 
veteran's service-connected right 
shoulder disability alone, and not to his 
service-connected PTSD or a fused right 
foot.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.  After the foregoing, the RO should 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b) with respect to the 
veteran's right shoulder disability.  

5.  The RO should then adjudicate the 
issue of entitlement to an extra-
schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for 
the veteran's service-connected right 
shoulder disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


